Title: From George Washington to John Hancock, 3 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 3d 1776

Since I had the honor of addressing you and on the same day, several Ships more arrived within the Hook, making the number that came in then a hundred & Ten, and there remains no doubt of the whole of the Fleet from Hallifax being now here.
Yesterday evening fifty of them came up the Bay, and Anchored on the Staten Island side. their views I cannot precisely determine, but am extremely apprehensive as part of ’em only came, that they mean to surround the Island and secure the Stock upon It. I had consulted with a Committee of the Provincial Congress upon the Subject before the arrival of the Fleet and they appointed a person to superintend the business and to drive the Stock off. I also wrote Brigr Genl Herd and directed him to the measure, lest It might be neglected, but am fearfull It has not been affected.
Our reinforcement of Militia is but yet small. I cannot ascertain the amount not having got a return. However I trust if the Enemy make an Attack they will meet with a repulse, as I have the pleasure to inform you, that an agreable spirit and willingness

 

for Action seem to animate and pervade the whole of our Troops.
As It is difficult to determine what Objects the Enemy may have in Contemplation, and whether they may not detach some part of their force to Amboy and to ravage that part of the Country, if not extend their views farther, I submit It to Congress whether It may not be expedient for ’em to repeat and press home their requests to the different Governments that are to provide men for the flying Camp, to furnish their Quota’s with all possible dispatch. It is a matter of great importance and will be of serious consequence to have the Camp established in case the Enemy should be able to possess themselves of this River and cut off the Supplies of Troops that might be necessary on certain emergencies to be sent from hence.
I must entreat your attention to an Application I made some time ago for Flints, we are extremely deficient in this necessary Article, and shall be greatly distressed if we cannot obtain a Supply. Of Lead we have a sufficient quantity for the whole Campaign taken off the Houses here.
Esteeming It of Infinite advantage to prevent the Enemy from getting fresh provisions and Horses for their Waggons, Artillery &c. I gave orders to a party of our men on Staten Island since writing Genl Herd to drive the Stock off, without waiting for the assistance or direction of the Committees there, lest their slow mode of transacting business might produce too much delay and have sent this morning to know what they have done. I am this Minute informed by a Gentleman that the Committee of Eliza. Town sent their Company of Light Horse on Monday to effect It, and that some of their Militia was to give their aid yesterday—he adds that he was credibly told last night by part of the Militia coming to this place that yesterday they saw a good deal of Stock driving off the Island & crossing to the Jerseys. If the business is not executed before now, It will be impossible to do It. I have the Honor to be with Sentiments of the greatest Esteem Sir Your Most Obedt Servt

Go: Washington

